DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-9 of U.S. Application No. 17/015221 filed on 09/09/2020 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-9, claim limitations  control” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit” coupled with functional languages “cause” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.	Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 10-17 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: 	“control Unit…” (Fig. 7 block 100; paragraph: 0037)	
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 	If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. [US 2016/0339879 A1], hereinafter referred to as Hirata.
 	As to Claim 1, Hirata discloses a vehicle traveling from a first area to a second area ([see at least 0058]), comprising: a traveling mechanism having a plurality of wheels and a traveling function ([see at least Fig.2, 0056 and 0058]); and a control unit configured to cause the traveling mechanism to perform a wheel cleaning operation and then cause the vehicle to enter the second area ([see at least 0056 and 0058]). 
 
As to Claim 2, Hirata discloses a vehicle, wherein the control unit is configured to, in a case where a predetermined cleaning condition is satisfied, cause the traveling mechanism to perform the wheel cleaning operation and then cause the vehicle to enter the second area ([see at least Fig. 10 and 0128-0130], S305).  

As to Claim 3, Hirata discloses a vehicle, wherein the control unit is configured, in a case where the predetermined cleaning condition is not satisfied, to cause the vehicle to enter the second area without causing the traveling mechanism to perform the wheel cleaning operation ([see at least Fig. 10 and 0128-0130], S305 (N)).  

As to Claim 4, Hirata discloses a vehicle, further comprising: a detection unit configured to detect dirt on the wheels or a traveling path based on an image of the wheels or the traveling path captured by a camera, wherein the cleaning condition is that the detection unit detects dirt on the wheels or the traveling path ([see at least 0116, 0135 and 0128-0142]). 

As to Claim 5, Hirata discloses a vehicle, wherein the wheel cleaning operation is an operation in which the traveling mechanism travels on a dirt removing mat arranged in the first area, based on location information of the dirt removing mat ([see at least 0127 and 0132]).

As to Claim 6, Hirata discloses a vehicle, wherein the wheel cleaning operation is an operation in which the traveling mechanism causes the wheels to run idle on a road surface ([see at least 0147, 164 and 0208]).

As to Claim 7, Hirata discloses a vehicle, wherein the wheel cleaning operation is an operation in which the traveling mechanism causes the wheels to run idle on the dirt removing mat ([see at least 0147, 0164 and 0208]).

As to Claim 8, Hirata discloses a vehicle, wherein: the plurality of wheels include a plurality of first wheels and a plurality of second wheels ([see at least Fig.2, 0056 and 0058]); the control unit is configured to cause the vehicle to travel by the first wheels by causing the traveling mechanism to move the second wheels so as to be apart from a road surface and bring the first wheels into contact with the road surface in the first area ([see at least Fig. 10 and 0128-0130], S305 (N)); and the wheel cleaning operation is an operation in which the traveling mechanism moves the first wheels so as to be apart from the road surface and brings the second wheels into contact with the road surface ([see at least 0147 and 0164]).

As to Claim 9, Hirata discloses a vehicle, wherein the second area is designated by a user ([see at least 0100, 0136, 0164 and 0186]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668